   

Exhibit 10.1

AT-WILL EMPLOYMENT AGREEMENT

 

THIS AT-WILL EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between NDB
Energy, Inc. (the “Company”), a corporation organized under the laws of the
State of Nevada and Rhonda B. Rosen (the “Executive”), an individual residing in
the State of New Jersey, dated as of the 1st day of May, 2012 (each a “Party”
and, collectively the “Parties”).

 

RECITALS

 

WHEREAS, the Company wishes to employ the Executive as its Chief Financial
Officer and Treasurer and the Executive agrees to be employed as the Company’s
Chief Financial Officer on the terms and subject to the conditions set herein;
and

 

WHEREAS, the Executive represents that she has the requisite skills,
qualifications and knowledge to serve as the Company’s Chief Financial Officer.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties agree as follows:

 

1.Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, on the terms and subject
to the conditions set forth herein.

 

2.At-Will Employment. Anything herein to the contrary notwithstanding,
Executive’s employment with and by the Company is an “at-will employment”
arrangement and may be terminated by Executive or the Company at any time, with
or without cause, and for any reason whatsoever, upon written notice.

 

3.Position and Duties.

 

a.Title and Responsibility. Company hereby engages Executive to provide her
services as Chief Financial Officer and Executive hereby accepts such
engagement, pursuant to the terms and conditions hereof. Executive shall render
all services usually and customarily rendered by and required of executives
similarly employed in the capacity of Chief Financial Officer by a company
having a reporting obligation under the Securities Act of 1934, as amended. The
Executive shall report and be responsible to the Company’s Chief Executive
Officer (the “CEO”) and the Board of Directors (the “Board”) of the Company or
such persons as the Board may designate.

 

b.Part Time Efforts. Except during vacations, holidays and other leave time,
Executive agrees to devote so much of her part time efforts, professional
attention, knowledge, and experience as may be necessary to carry on her duties
pursuant to this Agreement and the fulfillment of Executive’s responsibilities
as set forth in Paragraph 3(a). However, nothing in this Paragraph 3(b) shall be
construed as preventing Executive from pursuing any of the following: (i)
investing and managing Executive’s personal and family assets and investments,
so long as such assets and investments are not in businesses which are in direct
competition with the Company or otherwise present a conflict of interest with
the Company; (ii) trading securities as an associated person of a registered
broker-dealer as long as Executive does not trade securities of the Company or
in violation of the Company’s inside information policy; (iii) participating in
civic, charitable, religious, industry and professional organizations and
functions; or (iv) providing professional services to any other company not in
the Designated Industry, as defined below, that will not interfere with
Executive rendering services to the Company pursuant to this Agreement.

 

4.Compensation.

 

a.Base Salary. Commencing May 1, 2012 (the “Start Date”), Executive shall be
paid a monthly salary of $6,000 (and as modified from time to time hereunder,
the “Monthly Payment”), less all applicable tax withholdings. The Monthly
Payment shall be prorated for any partial months during the term of this
Agreement (the “Employment Period”). The salary component of Executive’s
compensation hereunder shall be subject to periodic review and adjustment in
accordance with the Company’s salary review policies and practices then in
effect for its senior management.

 



 

 

  

b.Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business-related expenses
incurred by the Executive in accordance with the policies and procedures of the
company as applicable to its senior executives.

 

c.Other Executive Benefits. Without limiting the forgoing provisions of this
Paragraph 4, during the Employment Period the Executive shall be entitled to
participate in or be covered under all compensation, bonus, pension, retirement,
and welfare and fringe benefit plans, programs and policies of the Company
applicable to senior executives of the Company.

 

d.Stock Options. Executive shall not receive any stock options in connection
with her entering into this Agreement but is entitled to receive future option
awards at the sole discretion of the Company’s Board.

 

5.Termination.

 

a.Manner of Termination. The Company and Executive may terminate this Agreement,
with or without cause, for any reason whatsoever, by providing a minimum of 5
business days written notice to the other Party specifying the date of
termination (the “Termination Date”). For purposes of this Agreement a “business
day” shall mean any day that the banks of New York are open for business.

 

b.Effect of Termination.

 

i.Payments. In the event this Agreement is terminated pursuant to Paragraph
5(a), the Executive’s rights and the Company’s obligations hereunder shall cease
as of the effective date of the termination; provided, however, that the Company
shall pay the Executive: (i) her Monthly Payment, prorated through the
Termination Date; (ii) any accrued and unpaid business related expenses through
the Termination Date; and (iii) any other Executive Benefit, as defined above,
due to Executive, prorated through the Termination Date. All payments will be
made in accordance with the Company’s regular payroll procedures through the
Termination Date. The full payment of all payments and benefits due to Executive
upon termination shall completely and fully discharge and constitute a release
by Executive of any and all obligations and liabilities of the Company to
Executive, including, without limitation, the right to receive the Monthly
Payment, options and all other compensation or benefits provided for in this
Agreement, and Executive shall not be entitled to any further compensation,
options, or severance compensation of any kind, and shall have no further right
or claim to any compensation, options, benefits or severance compensation under
this Agreement or otherwise against the Company or its affiliates, from and
after the Termination Date, except as provided by the terms of any Stock Option
Agreement and/or any benefit plan under which Executive is participating.

 

ii.Resignation. The termination of this Agreement pursuant to this Paragraph 5
shall constitute Executive’s resignation from any and all Executive Positions
and, if applicable, as a Director of the Company effective as of the date of
termination.

 

6.Non-competition.

 

a.Scope. In the case of the Executive’s termination of employment, the Executive
shall not, for one month following the Termination Date, (a) divert to any
competitor of the Company in the business conducted by the Company (the
“Designated Industry”) any active project of the Company; or (b) solicit or
encourage any officer, Employee or consultant of the Company to leave their
employ for employment by or with any competitor of the Company in the Designated
Industry. If at any time the provisions of this Paragraph 6 shall be determined
to be invalid or unenforceable, by reason of being vague or unreasonable as to
area, duration or scope of activity, this Paragraph 6 shall be considered
divisible and shall become and be immediately amended to apply only to such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Executive agrees that this Paragraph 6 as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein. Nothing in this Paragraph 6 shall prevent or restrict the Executive from
engaging in any business or industry other than the Designated Industry in any
capacity.

 



 

 

  

b.Irreparable Harm. The Executive agrees that any remedy at law for any breach
of this Paragraph 6 shall be inadequate and that the Company shall be entitled
to adjunctive relief.

 

7.Arbitration. If a dispute arises between the parties respecting the terms of
this Agreement or Executive’s employment with the Company, including, without
limitation, any dispute with respect to the validity of this Agreement or this
arbitration clause, such dispute shall be finally resolved by binding
arbitration as follows. Any party may require that the dispute be submitted to
binding arbitration, and in such event the dispute shall be settled by
arbitration in accordance with the commercial Arbitration Rules of the American
Arbitration Association. If a matter is submitted to arbitration, each of the
parties shall choose one arbitrator. The arbitrators selected by the two parties
shall choose a third arbitrator who shall act as chairman and shall be an
attorney and a member of the panel of the American Arbitration Association. Each
party shall agree to a speedy hearing upon the matter in dispute and the
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The place of arbitration shall be California.
Notwithstanding anything to the contrary contained herein, no discovery shall be
permitted in the arbitration proceeding.

 

8.Successors.

 

a.This Agreement is personal to the Executive and, without written consent of
the Company, shall not be assignable by the Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall insure to the benefit
of and be enforceable by the Executive’s legal representatives.

 

b.This Agreement shall insure to the benefit of and be binding upon Company and
its successors. The Company shall require any successor to all or substantially
all of the business and/or assets of the Company, whether direct or indirect, to
expressly assume this Agreement, or to execute an agreement in form and
substance reasonably satisfactory to the Executive.

 

9.Miscellaneous.

 

a.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of California, applied without reference to principles
of conflict of laws.

 

b.Amendments. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

c.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given and delivered or mailed to the other
party by registered or certified mail, return receipt requested, postage paid,
addressed as follows:

 

If to the Company:

 

NDB Energy, Inc.

10777 Westheimer Rd.

Suite 1100

Houston, Texas 77042

 



 

 

  

With a copy, which shall not constitute notice to:

 

Sierchio & Company, LLP

430 Park Avenue,

Suite 702

New York, NY 10022

 

James J. Cerna

655 Skyway Road, #235

San Carlos, CA 94070

 

If to the Executive:

 

Rhonda B. Rosen

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only when actually received by the addressee.

 

d.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

e.Waiver. Waiver by any Party hereto of any breach or default by any other Party
of any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived.

 

f.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties hereto with respect to matters referred to herein, and no other
agreement, verbal or otherwise, shall be binding as between the parties unless
it is in writing and signed by the party against whom enforcement is sought. All
prior and contemporaneous agreements and understandings between the parties with
respect to the subject matter of this Agreement are superseded by this
Agreement.

 

g.Survival. The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

h.Captions and References. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. References in this
Agreement to a paragraph number are references to numbered paragraphs of the
Agreement unless otherwise specified.

i.Consent to Jurisdiction. Each of the Parties to this Agreement hereby submits
to the exclusive jurisdiction of the courts of the State of California and the
Federal courts of the United States of America located in such state solely in
respect of the interpretation of the provisions of this Agreement, and hereby
waives, and agrees not to assert, as a defense in any action, suit or proceeding
for the interpretation and enforcement of this Agreement that it is not subject
thereto; that such action, suit or proceeding may not be brought or is not
maintainable in said courts; that this Agreement may not be enforced in or by
said courts that its property is exempt or immune from execution; that the
suite, action or proceeding is brought in an inconvenient forum; or that the
venue of the suit, action or proceeding is improper.

 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Company has
caused this At-Will Employment Agreement to be executed in its name on its
behalf all as of the day and year first from above.

 



      NDB ENERGY, INC.       By:_________________________________     Name:
James J. Cerna, Jr.     Title: President & Chief Executive Officer              
RHONDA B. ROSEN               By:_________________________________     Name:
Rhonda B. Rosen



 



 



